DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 04/13/2020.  In virtue of the communication:
Claims 1-20 are present in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 09/21/2020 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an audio processing system, which is applicable to one or more audio transceiver devices, the audio processing system comprising: one or more audio receivers, wherein the audio receiver includes: an audio interface connected to the one or more audio transceiver devices and configured to receive an audio signal from the audio transceiver device; an absolute value converter unit connected to the audio interface and configured to take an absolute value of the audio signal to output an absolute value audio signal; a framing unit connected to the absolute value converter unit and configured to divide the absolute value audio signal into a plurality of sub-frame signals; and a characteristic value detector unit connected to the framing unit and configured to detect one or more characteristic values of the sub-frame signal; and an audio processer device connected to the audio receiver and the audio transceiver device and configured to output an audio processing signal to process the audio signal according to the one or more characteristic values of the sub-frame signals of the audio transceiver device” and combination thereof, in the apparatus and method claim(s), i.e., claims 1 and 11 (claims 2-10 and 12-20 are allowed as being dependent on claims 1 and 11), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Makinen (U.S. Patent 10,635,383 B2), Soulodre (U.S. Pub. 2011/0081024 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844